Citation Nr: 1034113	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  07-39 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) 
Medical and Regional Office Center (M&ROC) in 
Wichita, Kansas


THE ISSUE

Entitlement to service connection for a psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach
INTRODUCTION

The Veteran served on active duty from August 1971 to July 1974.  
He also had subsequent service in the Navy Reserve.

This case was previously before the Board of Veterans' Appeals 
(Board) in October 2008, at which time, it was remanded for 
further development.  Following the requested development, the VA 
Appeals Management Center in Washington, D.C. confirmed and 
continued the denial of entitlement to service connection for a 
psychiatric disability.  Thereafter, the case was returned to the 
Board for further appellate action.

In May 2008, during the course of the appeal, the Veteran had a 
video conference with the Veterans Law Judge whose signature 
appears at the end of this decision.  

After reviewing the record, the Board finds that still-additional 
development is warranted, prior to further consideration by the 
Board.  Therefore, the appeal is REMANDED to the M&ROC via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if further action is required.


REMAND

When this case was previously before the Board, the issue was 
characterized as entitlement to service connection for a 
psychiatric disability, to include depression, anxiety, panic 
attacks, and agoraphobia.  Those were the particular mental 
conditions identified by the Veteran on the claims form 
accompanying his application for VA benefits.

During the course of the appeal, the Veteran contended that his 
psychiatric disability was due, primarily, to traumatic events in 
service.  Although such contentions suggested that he was seeking 
service connection for PTSD, the 
M&ROC did not specifically consider that disability as part of 
the Veteran's claim for a psychiatric disorder.  
In its October 2008 remand, the Board noted that the Veteran had 
raised contentions to the effect that service connection was 
warranted for PTSD.  However, the Board stated that because that 
claim had not been adjudicated by the M&ROC, it was not before 
the Board.  Although the Board referred that case to the M&ROC 
for appropriate action, no further action was taken with respect 
to that specific issue.  In this regard, it appears that all of 
the development since the Board's October 2008 remand has been 
performed by the AMC.  While the AMC referred that issue to the 
M&ROC in April 2010, the case has not yet been returned to the 
M&ROC for such development.  

While the case was being developed, the United States Court of 
Veterans Appeals (Court) held that although a claimant may 
identify a particular mental condition on the claims form 
accompanying his application for VA benefits, the scope of the 
claim cannot be limited only to the condition stated, "but must 
rather be considered a claim for any mental disability that may 
reasonably be encompassed by several factors including: the 
claimant's description of the claim; the symptoms the claimant 
describes; and the information the claimant submits or that VA 
obtains in support of the claim."  Clemons v. Shinseki, 23 Vet. 
App. 1, 5 (2009).  

Not only does the Veteran contend that his psychiatric disability 
is the result of inservice trauma, evidence received since the 
Board's October 2008 remand shows a diagnosis of PTSD.

In light of the Court's decision in Clemons, the Board finds that 
the Veteran's claim of entitlement to service connection for PTSD 
must be adjudicated prior to further consideration of the issue 
of entitlement to service connection for a psychiatric 
disability.  It would be premature for the Board to do so prior 
to the M&ROC, as such action could result in prejudice to the 
Veteran's claim.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993); Prec. Op. VA Gen. Counsel 16-92 (Authority of the Board 
of Veterans' Appeals to Address Matters Not Considered by the 
Agency 


of Original Jurisdiction, 57 Fed. Reg. 49747 (1992)).  
Accordingly, the case is REMANDED for the following actions:

1.  Notify the Veteran of VA's duties to 
notify and assist him in the development of 
his claim of entitlement to service 
connection for a psychiatric disability, 
including, but not limited to, PTSD.  38 
U.S.C.A. §§ 5103, 5103A (West 2002 and 
Supp. 2009) 38 C.F.R. § 3.159 (2009). 

2.  When the actions requested in Part 1 
have been completed, undertake any 
indicated development.  Then readjudicate 
the issue of entitlement to service 
connection for a psychiatric disability, 
including, but not limited to, PTSD.  

If the benefit sought on appeal is not 
granted to the Veteran's satisfaction, he 
and his representative must be furnished a 
Supplemental Statement of the Case and 
afforded an opportunity to respond.  
Thereafter, if in order, the case should be 
returned to the Board for further appellate 
action. 

By this remand, the Board intimates no opinion as to the final 
disposition of any unresolved issue.  

The Veteran need take no action unless he is notified to do so.  
However, he has the right to submit any additional evidence 
and/or argument on the matters the Board has remanded to the 
M&ROC. Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


